Per Curiam.
Although the Municipal Court had no jurisdiction to enforce the attorney’s hen against the third party defendant (Matter of Gordon, 173 N. Y. Supp. 426) it had power to vacate the satisfaction of the judgment. (Duringshoff v. Coates & Co., 93 Misc. 485.)
Order modified by striking out so much thereof as determines the amount of the attorney’s lien and dismissing proceeding to enforce lien, without prejudice, and, as modified, affirmed.
All concur. Present — McCook, Hammer and Shientag, JJ.